                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    SHERMAN BADIE, ET AL.,                                         CIVIL ACTION
        Plaintiffs

    VERSUS                                                         NO. 17-12346

    BOH BROS. CONSTRUCTION                                         SECTION: “E”
    COMPANY, L.L.C., ET AL.,
        Defendants

                                ORDER AND REASONS

         Before the Court is a Motion to Dismiss or, alternatively, a Motion for Summary

Judgment filed by Defendant Boh Bros. Construction Company, LLC (“Boh Bros.”).1

Plaintiffs Sherman Badie and Melantha Rogers oppose the motion.2 Boh Bros. filed a

reply.3 For the following reasons, the Motion to Dismiss is GRANTED.

                                     BACKGROUND

         According to the Complaint, Plaintiffs were involved in an automobile accident on

November 12, 2016 while traveling southbound on Louisiana Avenue where it intersects

Prytania Street.4 They claim that, due to an ongoing construction project, the traffic light

that should have been facing their direction of travel was laying face-down on the ground

and inoperative. Plaintiffs filed suit against the U.S. Army Corps of Engineers, bringing

claims pursuant to the Federal Tort Claims Act (“FTCA”).5 Plaintiffs also bring state law




1 R. Doc. 53.
2 R. Doc. 56.
3 R. Doc. 62.
4 R. Doc. 1 at ¶ 4.
5 R. Doc. 1 at ¶ 1, 9.


                                             1
tort claims against the City of New Orleans, the Sewage and Water Board of New Orleans,

and Boh Bros.6

        On April 30, 2018, the Court granted Defendant U.S. Army Corps of Engineers’

unopposed Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1).7 The

Court dismissed Plaintiffs’ claims against the U.S. Army Corps of Engineers under the

FTCA for lack of subject matter jurisdiction.8 On May 1, 2018, the Court granted the

unopposed Motion to Dismiss filed by the City of New Orleans. 9 On May 15, 2018, the

Court granted Plaintiffs’ voluntary Motion to Dismiss the claims against the New Orleans

Sewage and Water Board.10 The only claims remaining in this civil action are Plaintiffs’

state law tort claims against Boh Bros.

        On February 19, 2019, Boh Bros. filed the instant Motion to Dismiss, arguing this

Court lacks original subject matter jurisdiction and cannot exercise supplemental

jurisdiction over Plaintiffs’ state law tort claims.11 Plaintiffs argue this Court has subject

matter jurisdiction over their state law tort claims. If the Court finds it does not have

subject matter jurisdiction, the Plaintiffs request the Court exercise its discretion to

remand the case to state court.12




6 R. Doc. 1 at ¶ 9. Although the Complaint does not state the specific Louisiana law under which they are
seeking relief against these defendants, the Complaint establishes that the claim against the City of New
Orleans, the Sewage and Water Board of New Orleans, and Boh Bros. is a tort claim for negligence.
7 R. Doc. 36.
8 Id.
9 R. Doc. 37.
10 R. Doc. 41.
11 The Court notes that neither party suggests the Court has diversity subject matter jurisdiction, pursuant

to 28 U.S.c. § 1332.
12 R. Doc. 56.


                                                     2
                                        LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.” 13 A motion to dismiss under Federal

Rules of Civil Procedure 12(b)(1) challenges a federal court’s subject-matter jurisdiction. 14

Under Rule 12(b)(1), “[a] case is properly dismissed for lack of subject matter jurisdiction

when the court lacks the statutory or constitutional power to adjudicate the case.” 15 “Lack

of subject-matter jurisdiction may be found in the complaint alone, the complaint

supplemented by the undisputed facts as evidenced in the record, or the complaint

supplemented by the undisputed facts plus the court’s resolution of the disputed facts.” 16

                                       LAW AND ANALYSIS

        Pursuant to the FTCA, 28 U.S.C. § 1346, federal district courts have original

jurisdiction over any civil action against the United States for the negligent acts of its

employees.17 Plaintiffs filed their Complaint in this Court, invoking the Court’s original

subject matter jurisdiction over their claims against the U.S. Army Corps of Engineers

pursuant to the FTCA.18

        Under 28 U.S.C. § 1367, when the district court has original jurisdiction, the

district court may also exercise supplemental jurisdiction over “all other claims that are

so related” to the claims over which the court has original jurisdiction “that they form part

of the same case or controversy.” In addition to their claims against the U.S. Army Corps




13 In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th
Cir. 2012).
14 See FED. R. CIV. P. 12(b)(1).
15 Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (internal

quotation marks and citation omitted).
16 In re FEMA, 668 F.3d at 287.
17 28 U.S.C. § 1346.
18 R. Doc. 1.


                                                      3
of Engineers pursuant to the FTCA, Plaintiff’s brought state law tort claims against other

Defendants, including Boh Bros.19

        Under 28 U.S.C. § 1367, a district court has discretion to exercise supplemental

jurisdiction over state law claims when federal question jurisdiction is proper and the

state law claims derive from a common nucleus of operative facts.20 However, when a

district court dismisses all federal claims for lack of subject matter jurisdiction pursuant

to Rule 12(b)(1), it does not have discretion to exercise supplemental jurisdiction over

related state law claims.21 “Without original jurisdiction on the federal claim, the court

cannot assert jurisdiction over state-law claims, even if those claims derive from a

common nucleus of operative fact.”22

        The Court dismissed Plaintiff’s claims against the U.S. Army Corps of Engineers

under the FTCA for lack of jurisdiction, pursuant to Rule 12(b)(1). As a result, the Court

had no original federal question jurisdiction to which the state law claims could attach.

Without such original jurisdiction, the Court cannot exercise supplemental jurisdiction

over Plaintiff’s state law tort claims against Boh Bros. Because this civil action was filed

in federal court, the Court cannot remand the case to state court.23

        Accordingly;

        IT IS ORDERED that the Motion to Dismiss filed by Defendant Boh Bros.

Construction Company, LLC be and hereby is GRANTED.24 Plaintiffs’ claims against




19 Id.
20 Arena v. Graybar Electric Co., 669 F.3d 214, 221 (5th Cir. 2012).
21 Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017).
22 Arena, 669 F.3d at 222.
23 See 28 U.S.C. § 1447(a); Washpon v. Erratt, No. 6:17-CV-80-RP, 2017 WL 8182679, at *1 (W.D. Tex. Aug.

15, 2017) (“[W]hen a case is originally filed in federal court, rather than removed from state court, the
appropriate action upon finding a lack of jurisdiction is dismissal without prejudice, not remand.”).
24 R. Doc. 34.


                                                   4
Defendant Boh Bros. Construction Company, LLC are hereby DISMISSED WITHOUT

PREJUDICE.

     New Orleans, Louisiana on this 11th day of March, 2019.


                             _____________________ ________
                                      SUSIE MORGAN
                               UNITED STATES DISTRICT JUDGE




                                    5
